Order
PER CURIAM.
Kenneth R. Bradford (“Bradford”) was convicted by a jury of burglary in the first degree, robbery in the second degree, assault in the second degree, and armed criminal action. Bradford raises two points on appeal. First, Bradford argues the trial court erred when it overruled his motions for judgment of acquittal on his assault charge because the State failed to prove beyond a reasonable doubt that he did not act in self-defense. Bradford claims he presented undisputed and uncon-tradicted evidence that conclusively established self-defense and, therefore, was entitled to judgment of acquittal as a matter of law. Secondly, Bradford asserts the State did not present sufficient evidence at *116trial to support a conviction on the second-degree robbery charge.
Affirmed. Rule 30.25(b).